

116 S2169 RS: To amend section 3116 of title 5, United States Code, to clarify the applicability of the appointment limitations for students appointed under the expedited hiring authority for post-secondary students.
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 241116th CONGRESS1st SessionS. 2169[Report No. 116–129]IN THE SENATE OF THE UNITED STATESJuly 18, 2019Mr. Lankford (for himself, Mr. Peters, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 15, 2019Reported by Mr. Johnson, with an amendmentInsert the part printed in italicA BILLTo amend section 3116 of title 5, United States Code, to clarify the applicability of the
			 appointment limitations for students appointed under the expedited hiring
			 authority for post-secondary students.
	
 1.Clarification of limitation on expedited hiring authority for post-secondary studentsSection 3116(d)(1) of title 5, United States Code, is amended to read as follows:  (1)In generalExcept as provided in paragraph (2), the total number of students that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of students that the agency head appointed during the previous fiscal year to a position at the GS–11 level, or an equivalent level, or below..
		2.Rest and recuperation leave and foreign holiday leave
 (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following new sections:
				
					6329d.Rest and recuperation leave
 (a)DefinitionsIn this section— (1)the term agency—
 (A)means an Executive agency; and (B)does not include the Government Accountability Office;
 (2)the term combat zone means— (A)a geographic area designated by an Executive Order of the President as an area in which the Armed Forces are engaging or have engaged in combat;
 (B)an area designated by law to be treated as a combat zone; or (C)a location the Secretary of Defense has certified for combat zone tax benefits due to its direct support of military operations;
 (3)the term employee has the meaning given the term in section 6301; (4)the term high risk, high threat post has the meaning given the term in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4803); and
 (5)the term leave year means the period beginning on the first day of the first complete pay period in a calendar year and ending on the day immediately before the first day of the first complete pay period in the following calendar year.
							(b)Leave for rest and recuperation
 (1)In generalDuring a leave year, the head of an agency may grant not more than 20 days of leave without loss of or reduction in pay, leave to which an employee is otherwise entitled under law, or credit for time or service to a civilian employee of the agency serving in a combat zone or other high risk, high threat post for the purposes of rest and recuperation.
 (2)Conversion of leave period into hoursThe 20 days of leave referred to in paragraph (1) shall be converted to 160 hours of leave for full-time employees and proportionally adjusted for employees with a part-time tour of duty or an uncommon tour of duty in which the hours for which leave may be charged are in excess of 80 hours in a biweekly pay period.
							(c)Discretionary authority of agency head
 (1)In generalUse of the authority under subsection (b) shall be at the sole and exclusive discretion of the head of the agency concerned.
 (2)PoliciesThe head of an agency may prescribe agency-wide policies to govern the use of the authority under subsection (b) within the agency.
 (d)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law.
						6329e.Foreign holiday leave
 (a)DefinitionsIn this section— (1)the term agency—
 (A)means an Executive agency; and (B)does not include the Government Accountability Office;
 (2)the term employee has the meaning given that term in section 6301; and (3)the term leave year means the period beginning on the first day of the first complete pay period in a calendar year and ending on the day immediately before the first day of the first complete pay period in the following calendar year.
 (b)Leave for local holidays observed in foreign areasDuring a leave year, the head of an agency may grant not more than 5 days of leave without loss of or reduction in pay, leave to which an employee is otherwise entitled under law, or credit for time or service to a civilian employee of the agency serving in a foreign area for local holidays observed in the foreign area—
 (1)if the head of the agency determines that the conduct of business during the local holidays would be inconsistent with host-country practice or otherwise not in the best interest of the United States; or
 (2)for such other reasons as the head of the agency determines necessary to advance the diplomatic interests of the United States.
							(c)Discretionary authority of agency head
 (1)In generalUse of the authority under subsection (b) shall be at the sole and exclusive discretion of the head of the agency concerned.
 (2)PoliciesThe head of an agency may prescribe agency-wide policies to govern the use of the authority under subsection (b) within the agency.
 (d)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 6329c the following new items:
				6329d. Rest and recuperation leave.6329e. Foreign holiday leave..October 15, 2019Reported with an amendment